Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 8, 13-15, 30, 33, 35-37, 48-51, 55, 108 and 110-112 are all the claims.
2.	Claims 2, 7 and 72 are canceled, Claims 1, 8-9, 13-15, 30, 33 and 36 are amended and new Claims 110-112 are added in the Response of 8/5/2021.
3.	Claim 9 is canceled and Claim 30 is amended by way of Examiner’s Amendment set forth below.
4.	Claims 1, 8, 13-15, 30, 33, 35-37, 48-51, 55, 108 and 110-112 are all the claims under examination.

Withdrawal of Objections
Specification
5.	The objections to the disclosure because of informalities is withdrawn.
a) The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code at [0003 and 0114] is withdrawn in view of the amendments to the specification. 
b) The objection to Figures 9C-9E is withdrawn in view the figure legend for Figure 9 being amended in the specification to indicate the corresponding SEQ ID NO for each of the peptides.
c)  The objection to the improper use of trademark terms, e.g., Tris, Tween, Sepharose, Alexa, Herceptin, Biacore, is withdrawn for the correction of these deficiencies.
Claim Objections
6.	The objections to Claims 15 and 30 because of informalities is withdrawn.  
	a) The amendment to Claim 15 for elements (d)-(i) to exclude the full name along with the abbreviation is found to overcome the objection. 
b) The amendment to Claim 30 for a typographical error in element (a) for “M M”, is withdrawn in view of the amendment. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1-2, 7-9, 13-15, 30, 33, 35-37, 48-51, 55 and 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 1-2, 7-9, 13-15, 30, 33, 35-37, 48-51, 55 and 108 for the meaning of human MICA and human MICB as proteins to which the genus of antibodies specifically bind is withdrawn. Applicants have amended the generic Claim 1 to recite the VH and VL CDR1-3 domains for the antibody species that are shown in the specification to bind human MICA and human MICB.

b) The rejection of Claim 9 for the recitation “at least about” is moot in view of the canceled claim.

c) The rejection of Claim 30 for the recitation “(Biacore)” is withdrawn in view of the deletion of the term from the claim.




Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claims 8 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is moot for canceled Claim 9 and withdrawn for pending claim 8. 
a) The amendment to Claim 8(a)-(c) to recite “human MICA” overcomes the rejection.
b) The rejection of Claim 9 is moot for the canceled claim.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 1-2, 8-9, 15, 30, 33, 35-37, 48-51, 55 and 108 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims.
	Claim 1 has been amended to recite the full VH/VL VDR-13 for the genus of antibodies that bind hMICA and hMICB as shown to exist in the specification.

Written Description
10.	The rejection of Claims 1, 8, 15 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is 
	
Written Description
11.	The rejection of Claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment of the claim by way of Examiner’s Amendment set forth below.


EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Dudley on 9/15/2021. 
The application has been amended as follows: 
Claim 9 (Canceled).
Claim 30 (Currently amended) The antibody of claim 1, wherein the antibody specifically binds human MICA withD of between about 10-8 M and 10-10M, wherein KD is measured by surface plasmon resonance analysis





REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance:
	a) Claim 9 is canceled for purposes of clarity and to advance prosecution.
	b) Claim 30 is amended to advance prosecution and to overcome a written description rejection. Support for the amendment is found at Table 3 in the specification.
c) The following sequence structure combinations are free from the art and supported by the instant application: LINKED SEQ ID NO: 5, 6 AND 7 and LINKED SEQ ID NO: 8, 9 AND 10 (Claim 7 (a)); LINKED SEQ ID NO: 15, 16 and 17 and LINKED SEQ ID NO: 18, 19 and 20 (claim 7 (b)); LINKED SEQ ID NO: 25, 26 and 27 and LINKED SEQ ID NO: 28, 29 and 30 (claim 7(c)); LINKED SEQ ID NO: 35, 36 and 37 and LINKED SEQ ID NO: 38, 39 and 40 (Claim 7(d)); and LINKED SEQ ID NO: 45, 46 and 47 and LINKED SEQ ID NO: 48, 49 and 50 (Claim 7(e)).
	d) The following sequence structure combinations are free from the art and supported by the instant application: VH/VL of SEQ ID NO: 2 and 4 (Claim 13 (a)); VH/VL of SEQ ID NO: 12 and 14 (Claim 13 (b)); VH/VL of SEQ ID NO: 22 and 24 (Claim 13 (c)); VH/VL of SEQ ID NO: 32 and 34 (Claim 13 (d)); and VH/VL of SEQ ID NO: 42 and 44 (Claim 13 (e)).
	e) The following sequence structure combinations are free from the art and supported in the instant application: HC/LC of SEQ ID NO: 58 and 60 (Claim 14(a)); HC/LC of SEQ ID NO: 130 and 60 (Claim 14(b)); HC/LC of SEQ ID NO: 62 and 64 (Claim 14(c)); HC/LC of SEQ ID NO: 66 and 68 (Claim 14(d)); and HC/LC of SEQ ID NO: 70 and 72 (Claim 14(e)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Claims 1, 8, 13-15, 30, 33, 35-37, 48-51, 55, 108 and 110-112 are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643